                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

DARRIAN DANIELS,                                    )
#K91046,                                            )
                                                    )
                 Plaintiff,                         )
                                                    )
vs.                                                 )       Case No. 19-cv-00394-NJR
                                                    )
DUMSDORFF, and                                      )
MILLS,                                              )
                                                    )
                 Defendants.                        )

                                MEMORANDUM AND ORDER
ROSENSTENGEL, Chief Judge:

        Plaintiff Darrian Daniels, an inmate of the Illinois Department of Corrections who is

currently incarcerated at Menard Correctional Center (“Menard”), brings this action for

deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983. He asserts Eighth

Amendment claims against Defendants and seeks monetary damages. (Doc. 4).

        This case is now before the Court for preliminary review of the Complaint 1 pursuant to

28 U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner complaints to

filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for

money damages from a defendant who by law is immune from such relief must be dismissed.

28 U.S.C. § 1915A(b). At this juncture, the factual allegations of the pro se complaint are to be

liberally construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).




1
 Plaintiff filed a “Second Complaint” (Doc. 4) because his original Complaint was not mailed by Menard officials.
The Court will review the “Second Complaint” as the original Complaint in this matter.

                                                        1
                                           The Complaint

        In his Complaint, Plaintiff makes the following allegations: Plaintiff was assaulted on

November 30, 2018. (Doc. 4, p. 3). Before and after he was assaulted, he was threatened and called

racist names by prison guards Dumsdorff and Mills. (Id.). Additionally, he was refused yard,

showers, legal calls, and food trays. (Id.).

        On the date of the assault, Dumsdorff came to Plaintiff’s cell and told him to cuff up to be

taken on call pass for clothing for a court writ. (Doc. 4, p. 3). After Plaintiff cuffed up, Dumsdorff

stated that he and Mills were going to “play like your door is broken so we can burn you on your

call pass.” (Doc. 4, p. 4). Dumsdorff made a racist comment and referenced a lawsuit filed by

Plaintiff. (Id.). Dumsdorff and Mills then pretended the cell door would not open. (Id.). Dumsdorff

told Plaintiff to uncuff, uncuffed his right wrist, and then yanked his still handcuffed left hand

through the chuck hole. (Id.). Dumsdorff twisted and pulled his hand trying to break it while calling

him racist names. (Id.). Mills also made racist comments and told Dumsdorff to break Plaintiff’s

wrist. (Id.)

        The cell house Lieutenant came to Plaintiff’s cell, and Plaintiff informed him of the assault

and racist name calling by Dumsdorff and Mills. (Doc. 4, p. 5). The Lieutenant told him Dumsdorff

and Mills would not handle his call pass. (Id.). An unknown guard took him on call pass. (Id.).

After call pass, Plaintiff was again assaulted while handcuffed by unknown guards. (Id.). He was

then placed in a cell with no working water or toilet until the day of his court writ. (Id.). He was

also denied medical attention for his injured left wrist. (Id.)

        Based on the allegations in the Complaint, the Court designates the following counts:

        Count 1:       Eighth Amendment excessive force claim against Defendants
                       Dumsdorff and Mills for assaulting Plaintiff on November 30,
                       2018.



                                                   2
         Count 2:          Eighth Amendment claim against Defendants Dumsdorff and
                           Mills for threatening Plaintiff and making racist comments
                           before and after November 30, 2018.

         Count 3:          Eighth Amendment claim for the second assault on November
                           30, 2018.

         Count 4:          Eighth Amendment conditions of confinement claim for being
                           denied yard, showers, legal calls, and food trays before the
                           assaults on November 30, 2018.

         Count 5:          Eighth Amendment conditions of confinement for being placed
                           in a cell with no working water or toilet after the assaults on
                           November 30, 2018.

         Count 6:          Eighth Amendment deliberate indifference claim based on
                           denial of medical care for Plaintiff’s injured left wrist after the
                           assaults on November 30, 2018.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. The designations do not constitute an opinion

regarding their merit. Any other claim that is mentioned in the Complaint but not addressed

in this Order should be considered dismissed without prejudice as inadequately pled under

the Twombly pleading standard. 2

                                                    Discussion

Count 1

         The Eighth Amendment protects prisoners from being subjected to cruel and unusual

punishment. Brown v. Budz, 398 F.3d 904, 909 (7th Cir. 2005). “Correctional officers violate the

Eighth Amendment when they use force not in a good faith effort to maintain or restore discipline,

but maliciously and sadistically for the very purpose of causing harm.” Wilborn v. Ealey, 881 F.3d

998, 1006 (7th Cir. 2018) (internal citations and quotation marks omitted). An Eighth Amendment



2 An action fails to state a claim upon which relief can be granted if it does not plead “enough facts to state a claim
that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

                                                          3
claim may be stated where a guard incites an assault. McClanahan v. Butler, No. 16-CV-340-

SMY, 2016 WL 4154910, at *3 (S.D. Ill. Aug. 5, 2016) (citing Northington v. Jackson, 973 F.2d

1518, 1525 (10th Cir. 1992) (Eighth Amendment claim stated where guard “intended to do harm

to [a prisoner] by inciting inmates to beat him”)). Further, a guard may be held liable where he

witnesses an incident of excessive force against a prisoner, but fails to intervene to stop the

unconstitutional conduct. See Byrd v. Brishke, 466 F.2d 6, 11 (7th Cir. 1972); Lanigan v. Village

of East Hazel Crest, Ill., 110 F.3d 467, 477 (7th Cir. 1997); Yang v. Hardin, 37 F.3d 282, 285 (7th

Cir. 1994) (collected cases); Archie v. City of Racine, 826 F.2d 480, 491 (7th Cir. 1987). The

Complaint sets forth sufficient allegations to proceed on the Eighth Amendment excessive force

claim in Count 1 against Defendants Dumsdorff and Mills.

Count 2

       In general, allegations of verbal abuse and threats are insufficient grounds for relief under

Section 1983. See Beal v. Foster, 803 F.3d 356, 358 (7th Cir. 2015) (“[M]ost verbal harassment

by jail or prison guards does not rise to the level of cruel and unusual punishment.”); DeWalt v.

Carter, 224 F.3d 607, 612 (7th Cir. 2000) (“Standing alone, simple verbal harassment does not

constitute cruel and unusual punishment, deprive a prisoner of a protected liberty interest or deny

a prisoner equal protection of the laws.”). However, verbal harassment that causes psychological

pain may amount to cruel punishment under the Eighth Amendment. Beal, 803 F.3d at 357-58.

Plaintiff does not describe psychological pain or the type of verbal harassment sufficient to

constitute cruel punishment. Count 2 will, therefore, be dismissed without prejudice.

Counts 3, 4, 5, and 6

       The allegations that form the basis for the claims in Counts 3, 4, 5, and 6 are not attributed

to the named Defendants in this case. In fact, the allegations are not attributed to any individual.



                                                 4
To state a Section 1983 claim against an individual or entity, Plaintiff must specifically identify

them, by name or Doe designation. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

(2007); Fed. R. Civ. P. 8(a)(2). Accordingly, counts 3, 4, 5, and 6 are dismissed without prejudice.

                                           Disposition

       IT IS HEREBY ORDERED that Count 1 will proceed against Defendants Dumsdorff

and Mills. Counts 2, 3, 4, 5, and 6 are DISMISSED without prejudice.

       The Clerk of Court shall prepare for Defendants Dumsdorff and Mills: (1) Form 5 (Notice

of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6 (Waiver of Service of

Summons). The Clerk is DIRECTED to mail these forms, a copy of the Complaint, and this

Memorandum and Order to each defendant’s place of employment as identified by Plaintiff. If a

defendant fails to sign and return the Waiver of Service of Summons (Form 6) to the Clerk within

30 days from the date the forms were sent, the Clerk shall take appropriate steps to effect formal

service on that defendant, and the Court will require that defendant to pay the full costs of formal

service, to the extent authorized by the Federal Rules of Civil Procedure.

       If a defendant cannot be found at the work address provided by Plaintiff, the employer shall

furnish the Clerk with the defendant’s current work address, or, if not known, the defendant’s last-

known address. This information shall be used only for sending the forms as directed above or for

formally effecting service. Any documentation of the address shall be retained only by the Clerk.

Address information shall not be maintained in the court file or disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g). Pursuant to

Administrative Order No. 244, Defendants need only respond to the issues stated in this

Merit Review Order.



                                                 5
       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, regardless of

whether his application to proceed in forma pauperis is granted. See 28 U.S.C. § 1915(f)(2)(A).

       IT IS FURTHER ORDERED that this entire matter shall be REFERRED to a

United States Magistrate Judge pursuant to Local Rule 72.2(b)(3) and 28 U.S.C. § 636(c), if all

parties consent to such a referral.

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and the opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: July 26, 2019

                                                     ____________________________
                                                     NANCY J. ROSENSTENGEL
                                                     Chief U.S. District Judge




                                                6
                                         Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your complaint. It will likely take at least 60 days

from the date of this Order to receive the defendants’ Answers, but it is entirely possible that it

will take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                  7
